Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see RCE paper, filed 9/15/2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

DETAILED ACTION
Applicant's arguments filed 9/15/2020 have been fully considered but they are persuasive.
The rejection of Claims 1-2, 4-6, 9, and 15-17 under 35 U.S.C. 103 as being unpatentable over Gioia et al. (US20110009269, from IDS), Arbogast et al. (US20090186767) is withdrawn. 
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Gioia et al. (US20110009269, from IDS) as is evidenced by Arbogast et al. (US20090186767) as applied to claims 1-2, 4-6, 9, 15-17 above, and further in view of Ikeda et al. (US 2013/0274106, from IDS) is withdrawn.
The rejection of Claims 3, 10-14 under 35 U.S.C. 103 as being unpatentable over Gioia et al. (US20110009269, from IDS), Arbogast et al. (US20090186767) as applied to claims 1-2,4-6, 9,15-17 above, and further in view of Wright et al. (US 2012/0142532, from IDS) is withdrawn.

The combination of references in the rejections above do not teach alkanolammonium sulfate. Therefore, all the rejections above are withdrawn.
Applicant’s arguments, see paper, filed 9/15/2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al.(USPN 3716351; 2/13/1973). Kunkel et al. teach an algaecide composition comprising an alkanolamine. See abstract. The alkanolamine salt can be an alkanolamine sulfate where the alkanolamine can be monoethanolamine, diethanolamine, triethanolamine, dimethyl-ethanolamine, diethylethanolamine, aminoethylethanolamine, monoisopropanolamine, diisopropanolamine, .
Claim Objection
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616